Johnson, J.,
dissenting: I dissent, reiterating everything I said in State v. Mossman, 294 Kan. 901, 931-32, 281 P.3d 153 (2012) (Johnson, J., dissenting). If anything, the disproportionality of a lifetime postrelease supervision sentence for the crime with which Funk was actually convicted—attempted indecent solicitation of a child—is even more egregious and shocking than Mossman’s lifetime postrelease supervision sentence for aggravated indecent liberties with a child. As the district court opined, “the facts of this case clearly reflect the injustice of life time post release supervision.” This court has the authority—nay die duty—to protect Kansas citizens against injustice in the form of cruel and/or unusual punishments, and I would fulfill that duty in this case.
*944Before addressing the majority’s assessment of the Freeman factors, I want to comment on its holding that Funk did not preserve a review of the Court of Appeals’ ruling that the imposition of lifetime postrelease supervision was not cruel and unusual punishment under our federal Constitution. Funk’s petition for review began with a Prayer for Review that recited that he was seeking relief from the panel’s federal constitutional holding, to-wit:
“The Defendant prays this Court for an order reversing die decision of the Court of Appeals which affirmed the District Court’s decision drat die Defendant’s potential postrelease sentence of lifetime imprisonment did not violate the Defendant’s rights under die Eight[h] and Fourteenth Amendments to the United States Constitution and § 9 of the Kansas Constitution Bill of Rights which prohibits cruel and unusual punishment.” (Emphasis added.)
The Court of Appeals apparently felt that it had enough briefing to rule on the federal constitutional claim because it decided that part of the question. Moreover, the State did not file a cross-petition claiming that the panel erred in ruling on the merits of the federal constitutional claim. Accordingly, notwithstanding the majority’s disdain for tire manner in which Funk’s attorney presented his client’s federal constitutional claim, I would review the Court of Appeals’ decision on that point in order to malee certain that a teenager is not subjected to a life sentence in violation of the United States Constitution. But I need not quibble further about the federal constitutional standard because not allowing this young defendant the opportunity to have even one more day of freedom from State regulation the rest of his life is cruel and/or unusual punishment under any standard imaginable.
Turning to tire merits of the State claim, I start with a review of what we should be analyzing. “Punishment may be constitutionally impermissible, although not cruel or unusual in its method, if it is so disproportionate to the crime for which it is inflicted that it shocks the conscience and offends fundamental notions of human dignity.” (Emphasis added.) State v. Freeman, 223 Kan. 362, 367, 574 P.2d 950 (1978). It appears the majority is analyzing whether lifetime postrelease supervision would be a cruel or unusual punishment for crimes other than that for which it was inflicted in this case. For instance, at one point, the majority declares that “[ijllegal *945sexual intercourse with a minor is a serious offense.” While that may be true, the State did not even allege that Funk had sexual intercourse with tire victim in this case. He was originally charged with sodomy, but tire crime of conviction was attempted indecent solicitation of a child. So, when the majority concludes that “lifetime postrelease supervision is not so disproportionate a punishment to an 18- or 19-year-old man’s participation in a sex act with a 14-year-old girl,” it is not deciding whether the punishment fits the crime of conviction in this case, i.e., attempted solicitation of a child. Rather, it appears that the majority is assigning responsibility to Funk for all the crimes committed upon the victim that night. But, of course, if the State believed that Funk was criminally responsible for all those acts, it should have charged and convicted him of those additional offenses. But now, on the record before us, this defendant need only answer for the crime for which he was convicted in the district court, attempted indecent solicitation of a child.
As the majority described, the first Freeman factor makes the facts of the crime relevant to the inquiry into the nature of the offense and character of the offender. We have declared that the individualized “factual aspects” of the crime “are a necessary part of the overall analysis.” State v. Ortega-Cadelan, 287 Kan. 157, 161, 194 P.3d 1195 (2008). That declaration negates the notion, suggested by the Court of Appeals in this case, that the first factor always favors the State because, the legislature has declared sex offenses with minors to be violent crimes as a matter of law. To the contrary, the whole point of the first factor is to individualize the disproportionality analysis.
But as the majority notes, our record is a bit shy on specific factual findings, especially with regard to the crime charged in the amended complaint-attempted indecent solicitation of a child. The crime of indecent solicitation was defined in K.S.A. 21-3510(a)(1) as follows:
"(a) Indecent solicitation of a child is:
(1) Enticing or soliciting a child 14 or more years of age but less than 16 years of age to commit or to submit to an unlawful sexual act.”
*946Moreover, by statutory definition, an attempt involves a failure to perpetrate the applicable crime. K.S.A. 2010 Supp. 21-3301(a). Accordingly, by legal definition, Funk’s crime of conviction did not involve him participating in any unlawful sexual act with the victim. Rather, he was convicted of trying, but failing, to entice or solicit the child victim to commit or submit to an unlawful sexual act. At the plea hearing, the judge requested an outline of the evidence supporting the crime of attempted indecent solicitation of a child and the prosecutor responded as follows:
“On the 6th day of November, in Cloud County, Kansas, Defendant was involved in an incident in which a 14-year-old girl was at tire college apartments here in Cloud County.
“During tire course of the evening, Defendant and several others got the girl drunk.
“There was an attempt by Defendant, though others did succeed, but there was an attempt by Defendant to lure her into a bedroom, at which time there was illicit sexual acts that took place, and that would be tire evidence, your Honor.”
The court found that there was a factual basis to accept the plea without elaborating further on the facts. But the court’s sentencing decisions tell us a great deal. Freeman instructs us to examine the nature of the offense and character of tire offender “with particular regard to the degree of danger present to society.” 223 Kan. at 367. We have a strong indication of the district judge’s assessment of Funk’s degree of danger to society—she granted him probation and immediately sent him right back into that society. Moreover, that disposition was totally discretionaiy because under K.S.A. 2010 Supp. 21-4603d(f)(1), the sentencing judge was permitted to impose a prison sentence, even if the presumptive sentence was nonprison, if the current crime was committed while the defendant was on felony probation.
The majority emphasizes the State’s argument that Funk was on probation for burglaiy at the time of the current offense and that this conviction violated Funk’s probation. But that circumstance was not a secret at sentencing, where the same argument by the State was unavailing. The sentencing judge recited that “we’ve been down this road before not so long ago in Jewell County [the venue of the prior felony]”; that “[t]he County Attorney requested *947that you go to prison for violating the conditions of your probation in the Jewell County case"; but that “the Court grants you the probation, but you must follow diese rules.” We can presume that in granting discretionary probation, die sentencing judge found that the degree of danger present to society was minimal. Cf. O'Brien v. Leegin Creative Leather Products, Inc., 294 Kan. 318, 361, 277 P.3d 1062 (2012) (where no objection made, this court presumes district court found all facts necessary to support its judgment).
Although not discussed by die parties, one might question whether the imposition of lifetime postrelease supervision is even a legal sentence when die defendant is placed on probation. See K.S.A. 22-3504(1) (court may correct illegal sentence at any time). K.S.A. 2010 Supp. 22-3717(d)(l)(G) actually says that “persons convicted of a sexually violent crime committed on or after July 1, 2006, and who are released from prison, shall be released to a mandatory period of postrelease supervision for the duration of the person’s natural life.” (Emphasis added.) A person placed on probation is potentially never going to be released from prison, albeit Mossman held that a cruel or unusual challenge to lifetime post-release supervision was ripe on direct appeal from sentencing, even though we would not know whether defendant would ever be released on such supervision. 294 Kan. 901, Syl. ¶ 3. Also, here tire record suggests that Funk’s probation was revoked, so that he would be released from prison after having served the underlying 10-month prison sentence. But the point is that even the legislature did not contemplate that lifetime postrelease supervision was appropriate for a person who was not even imprisoned.
I also taire issue with the majority’s discussion of the second Freeman factor, i.e., “[a] comparison of the punishment with punishments imposed in this jurisdiction for more serious offenses, and if among them are found more serious crimes punished less severely than tire offense in question the challenged penalty is to that extent suspect.” 223 Kan. at 367. The majority rejects Funk’s proffer of 22 offenses in this jurisdiction that are classified as severity level 1 to 4—arguably more serious crimes than the severity level 8 offense here—and that carry only a 36-montir postrelease super*948vision term, rather than a lifetime term. The majority’s rejection is based on the fact that, although the more serious crimes have a much shorter and finite postrelease supervision term, they cariy a longer period of imprisonment before the postrelease supervision commences. In other words, the majority’s test for the seriousness of a punishment looks solely to the term of imprisonment. I find that premise to be faulty.
In Mossman we clarified that “lifetime postrelease supervision is undeniably part of a defendant’s sentence”; that a person on postrelease supervision suffers restrictions on his or her freedom; and that a person on postrelease supervision is “still . . . under a sentence.” 294 Kan. at 907-08. Accordingly, the imposition of lifetime postrelease supervision means the defendant has received a life sentence, regardless of the portion of the sentence that is actually served in prison, unless the majority intends to overrule our precedent. Ordinarily, then, a life sentence is a greater punishment than a finite prison term, followed by a finite postrelease supervision term.
Likewise, the majority’s new modification to the second Freeman factor, whereby the sex crime of conviction is only compared against more serious sex offenses, makes no sense. All of the sex offenses carry the lifetime postrelease supervision, so that the majority’s new methodology compares one life sentence against another life sentence. That comparison actually makes Funk’s punishment suspect under Freeman because his punishment for a sex crime of attempted indecent solicitation of a child is the same as if he forcefully and brutally raped the victim, a more serious offense in the majority’s view.
With respect to the third Freeman factor—a comparison to other jurisdictions—this State’s cruelty must surely reign supreme. At least, I hope that there is not another state out there that would impose a lifetime sentence on a teenaged college freshman who tries, but fails, to solicit sex from a high school freshman, while imposing a lesser sentence on another defendant for killing the victim in the heat of passion. That disproportionality certainly shocks my conscience and offends my fundamental notion of hu*949man dignity. I would find the lifetime postrelease supervision sentence in this case to be unconstitutionally cruel or unusual.
Luckert, J., joins the foregoing dissenting opinion.